DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 1/13/2022 is acknowledged.
Information Disclosure Statement
2. 	If applicant is aware of any relevant prior art, he/she requested to cite it on form PTO-1449 in accordance with the guideline set forth in M.P.E.P. 609. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0005845).
Re claims 1 & 2, Kim teaches, Fig. 3, [0025, 0027, 0029, 0031, 0050, 0051], a semiconductor device, comprising: 
-a substrate (302); 
-a transistor above the substrate (302), wherein the transistor includes: 
a contact electrode (362, 364) above (rear surface) the substrate (302), wherein the contact electrode (364) includes a conductive material, wherein the contact electrode is source electrode or drain electrode; 
an epitaxial layer (310) above the contact electrode; 
a channel layer (324) above the epitaxial layer (310) and above the contact electrode, wherein the channel layer (324) is in contact at least partially with the epitaxial layer (310) (through via and underlayers), the channel layer (324) includes a channel material; and 
a gate electrode (336) above the channel layer (324), and separated from the channel layer by a gate dielectric layer (328).

    PNG
    media_image1.png
    579
    543
    media_image1.png
    Greyscale

Kim does not explicitly teach a conduction band of the channel material and a conduction band of a material of the epitaxial layer are substantially aligned with an energy level of the conductive material, and a bandgap of the material of the epitaxial layer is smaller than a bandgap of the channel material. 
Kim does teach group III-V channel layer such as III-Nitride (e.g. GaN) [0003, 0029] & group IV epitaxial layer (e.g. epitaxial silicon or silicon based layer) [0004, 0031]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Kim, with undue experimentation, to obtain a conduction band of the channel material and a conduction band of a material of the epitaxial layer are substantially aligned with an energy level of the conductive material, and a bandgap of the material of the epitaxial layer is 
Re claim 3, Kim teaches the epitaxial layer includes a material selected from a group consisting of Ga203, ZnO, In2O3, Si, Ge, AIN, GaN, InN, AIP, GaP, InP, AlAs, GaAs, InAs, AlSb, GaSb, SnO, ITO, and InSb (e.g. Si, Ge, [004, 0031]).
Re claim 4, Kim teaches the epitaxial layer (310) and the contact electrode (364) are completely under the channel layer (324). 
Re claim 6, Kim teaches the epitaxial layer include a multiple epitaxial layers (left & right layers 310). 
Re claim 9, Kim teaches the channel layer includes a material selected from a group consisting of indium doped zinc oxide (IZO), zinc tin oxide (ZTO), amorphous silicon (a-Si), amorphous germanium (a-Ge), low-temperature polycrystalline silicon (LTPS), transition metal dichalcogenide (TMD), yttrium-doped zinc oxide (YZO), polysilicon, poly germanium doped with boron, poly germanium doped with aluminum, poly germanium doped with phosphorous, poly germanium doped with arsenic, indium oxide, tin oxide, zinc oxide, gallium oxide, indium gallium zinc oxide (IGZO), copper oxide, nickel oxide, cobalt oxide, indium tin oxide, tungsten disulphide, molybdenum disulphide, molybdenum selenide, black phosphorus, indium antimonide, graphene, graphyne, borophene, germanene, silicene, Si2BN, stanene, phosphorene, molybdenite, poly- III-V like InAs, InGaAs, InP, amorphous InGaZnO (a-IGZO), crystal-like InGaZnO (c-IGZO), GaZnON, ZnON, or C-Axis Aligned Crystal (CAAC), molybdenum and sulfur, and a group-VI transition metal dichalcogenide (e.g. III-V channel layer including single-crystal, monocrystalline, polycrystalline or amorphous, [0003, 0029]).  
Re claim 11, Kim teaches the substrate includes a silicon substrate [0025], a glass substrate, a metal substrate or a plastic substrate. 
Re claim 12, Kim teaches the transistor is above an interconnect (354) that is above the substrate (302). 
4.	Claims 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sheridan (US 2018/0076310). 
The teachings of Sheridan have been discussed above. 
Re claim 5, Kim does not explicitly teach the epitaxial layer has a width of about 5 nm to 100 nm, and the channel layer has a width of about 100 nm to 1000 nm.
Sheridan teaches “The channel layer has a layer thickness ranging from 100 to 400 nanometers (nm)” & “The barrier epitaxial layer 120 may be formed with AlxGa1-xN (for example, 0.18<x<28) that has a thickness ranging between 10 to 30 nm, or may be formed with AlN with a thickness ranging between 2 to 10 nm” [0026]. 
As taught by Sheridan, one of ordinary skill in the art would utilize the above teaching to obtain widths of the epitaxial layer and channel layer as claimed, because a width of a layer is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited width through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sheridan in combination Kim due to above reason. 
Re claim 8, in combination cited above, Sheridan teaches the gate dielectric layer between the channel layer and the gate electrode, wherein the gate dielectric layer includes a material selected from a group consisting of silicon and oxygen; silicon and nitrogen [0023]; yttrium and oxygen; silicon, oxygen, and nitrogen; aluminum and oxygen; hafnium and oxygen; tantalum and oxygen; and titanium and oxygen.
Re claim 10, in combination cited above, Sheridan teaches the gate electrode or the contact electrode includes a material selected from a group consisting of titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), Mn, Co, Ir, Rh, Te, Sr, Te, Ru, Ag, Re, and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiN, TiAlN, HfAlN, or InAlO (e.g. Ti, Al, Ni & Au, claim 14).
5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ye et al. (US 2009/0042344).  
The teachings of Sheridan have been discussed above. 
Re claim 7, Kim does not teach the epitaxial layer includes a first epitaxial sublayer including GaAs, a second epitaxial sublayer including InGaAs, and a third epitaxial sublayer including InAs.
Ye teaches “This additional epitaxial layer 200 may be InP and may include multiple layers of a material other than InP, such as InSb, InAs, GaAs, InAlAs, and/or InGaAs” [0054]. 
As taught by Ye, one of ordinary skill in the art would utilize the above teaching and incorporate into Kim to obtain first, second and third epitaxial sublayers as claimed, because it aids in achieving a desired III-V transistors with improved performance. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ye in combination Kim due to above reason. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/9/22